ETAILED ACTION
This office action is in response to applicant’s communication filed on 5/12/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims’ Status
Claims 1, 3, 11, and 17 have been amended.  Claim 4 is canceled.  Claims 1-3, and 5-18 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
Applicant contends that Laxminarayanan reference fails to teach the limitations of claim 1.  Examiner agrees and decides to use another reference(s) instead.  As such, a new non-final is hereby reissued.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 & 5-10 are rejected under 35 U.S.C. 102 ([2]) as anticipated by Knopp (US20170357965A1; hereinafter: “Knopp” or, in the alternative, under 35 U.S.C. 103 as obvious over Knopp (US20170357965A1; hereinafter: “Knopp”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”).
As per claim 1, Knopp teaches: 
presenting a resource document associated with at least one resource managed by a resource provider ([0021], Referring to FIG. 1, in step 1, the user computing device 110 requests and receives payment details from the merchant computing device 120. For example, a user of the user computing device 110 may access a merchant website (e.g., an e-commerce website) hosted by the merchant computing device 120. The user may access the merchant site through a web browser executed on the user computing device 110.); 
upon receiving a request to complete a transaction for the at least one resource, instantiating a checkout element in association with the resource document ([0021], By accessing the merchant website, the user may activate or trigger the web browser plugin. For example, in response to detecting a checkout page or other form of payment information entry page, the web browser plugin may automatically initiate a query to the merchant computing device 120 requesting payment information or payment account details that the merchant needs or otherwise requests for processing a payment;); 

identifying, via the checkout element, information indicating an identity of a user of the client device ([0015], provided herein is a system that allows a consumer to make payment on a merchant's website using tokenized payment information even in a case where the merchant is not enrolled in or enabled for use with tokenized payment services such as digital wallets. For example, a plugin or other software may be installed within a web browser of a user computing device (i.e., a consumer). The plugin may detect when the user attempts to make payment, or when a user accesses a payment page provided by a merchant website; see also [0033-0035], which describes how the accounts of the user attempting to make the payment.);
Examiner’s Note:  
identifying, via the checkout element, information indicating an identity of a user of the client device”, however another reference Kumra at para [0052] also teaches such limitations.
Wherein the resource provider is prevented from accessing the information obtained by the checkout element ([0016], For example, the one or more additional tokenized credentials may have a format that is recognizable to a merchant that does not accept tokenized payment account information. Accordingly, the merchant may be unaware that the tokenized payment information is being passed to the merchant.)
transmitting the information indicating the identity of the user to a remote server ([0022], The user computing device 110 transmits a payment information request to the wallet service providing device 130, in step 2…... Here, the wallet service providing device 130 may be a server operated by or controlled by an online wallet provider such as MasterCard MasterPass, Google Wallet, Apple Pay, Visa Checkout, PayPal, Samsung Pay, and the like…The payment information request may include account information requested by the merchant computing device 120 in order to process a payment for the user);
receiving, from the remote server, a token to be used to complete the transaction; and providing, via the checkout element to the resource provider, the token ([0025], According to various exemplary embodiments, the token service providing device 140 may generate a token for a primary account number (PAN) of a cardholder's account. Furthermore, the token service providing device 140 may generate one or more additional tokens for one or more additional payment account credentials, for example, an expiration date, a card security code, a social security number (or partial social security number), a birth date, a driver's license number, an address, and the like, corresponding to an account holder of the payment account; see also [0027-0029])



As per claim 2, Knopp teaches the limitation of claim 1.   Knopp further teaches: wherein the resource document associated with the at least one resource comprises a webpage hosted by the resource provider ([0002], an account holder of a payment account may use a personal computer, a tablet, a smartphone, and the like, to access a merchant's online store (e.g., webpage). After selecting items for purchase from the merchant's site and opting to checkout or otherwise submit payment,… see also [0015]).

As per claim 3, Knopp teaches the limitation of claim 2.   Knopp further teaches: wherein the checkout element is embedded into the webpage hosted by a resource provider ([0015], a plugin or other software may be installed within a web browser of a user computing device (i.e., a consumer). The plugin may detect when the user attempts to make payment, or when a user accesses a payment page provided by a merchant website.)

As per claim 5, Knopp teaches the limitation of claim 1.   Knopp further teaches: receiving, from the remote server via the checkout element, number of accounts associated with the user; presenting the number of accounts to the user within the checkout element; and providing a selection of an account from the number of accounts to the remote server, wherein the token is associated with the account (see [0022]).

As per claim 6, Knopp teaches the limitation of claim 5.   Knopp further teaches: wherein the number of accounts associated with the user is determined by contacting one or more processing networks ([0022], the wallet service providing device 130 may be a server operated by or controlled by an online wallet provider such as MasterCard MasterPass, Google Wallet, Apple Pay, Visa Checkout, PayPal, Samsung Pay, and the like. The payment information request may include account information requested by the merchant computing device 120 in order to process a payment for the user.)

As per claim 7, Knopp teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is an initiator application server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it should also be appreciated that the two entities may be the same, or the same entity may control the devices. For example, the token service providing device 140 may be a server operated by or controlled by a token vault. Also, the token service providing device 140 may be maintained by a bank, a payment processor, a non-merchant payment entity, and the like. Furthermore, the wallet service providing device and/or the token service providing device may be broadly referred to as a payment network or included within a payment network. In this example, the payment network may also include other financial entities, banks, payment processors, and the like, which are used with a payment process.)

As per claim 8, Knopp teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is a secure remote transaction (SRT) server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it 

Claim 9 is rejected under 35 U.S.C 103 as being obvious over Knopp et al. (US20170357965A1; hereinafter: “Knopp”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”).
As per claim 9, Knopp teaches the limitation of claim 1.   Knopp does not explicitly disclose, but Kumra teaches: wherein the information indicating the identity of the user is obtained from an internet cookie stored in memory ([0052], if the user device 230 is configured to use the payment preference monitoring system 200 (e.g., a cookie associated with the payment preference monitoring system 200 is on a browser executing on the user device 230), the payment preference monitoring system 200 can identify a user account of the user, and obtain identifications of payment services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of knopp with the teaching of Kumra as they relate to a system/method of conducting transaction with a merchant/resource provider.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the flexibility for allowing the remote server to collect user information via a cookie.


As per claim 10, Knopp teaches the limitation of claim 9.   Knopp does not explicitly disclose, but TRIVEDI teaches: wherein the information indicating the identity of the user comprises a random string of characters associated with the user at the remote server memory ([0086], The secure token may include data representing a user payment account, such as a pseudo-random string of characters. For example, virtual card application server 230, and/or third party device 240, may store a mapping of user payment account data (e.g., credit card numbers or the like) to secure tokens (e.g., pseudo-random strings or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of TRIVEDI with the teaching of Knopp as they relate to a system/method of conducting transaction with a merchant/resource provider.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add another layer of security by describing the user identifier as a random string of characters.

As per claim 11-18. They disclose the same inventive concept as claim 1-10. They are, therefore rejected under the same rationale. 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                             	7/20/2021

/JAMES D NIGH/Senior Examiner, Art Unit 3685